Citation Nr: 0724787	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 RO decision that granted the veteran's claim 
for service connection for hemorrhoids and assigned an 
initial noncompensable (i.e., 0 percent) rating retroactively 
effective from September 9, 2003.  Another RO decision only a 
few months later, in February 2004, confirmed this initial 
rating.  He wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).


FINDING OF FACT

The veteran's hemorrhoids are mild or at most moderate, 
causing occasional rectal bleeding and infrequent itching and 
burning; they are not large, thrombotic, or irreducible with 
excessive redundant tissue, nor is there persistent bleeding 
with secondary anemia or fissures.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for hemorrhoids.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code (DC) 7336 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, records show the RO sent the veteran a VCAA letter in 
September 2003, when he was trying to establish his 
underlying entitlement to service connection.  His service 
connection claim was granted in the October 2003 rating 
decision, and the RO assigned an initial noncompensable 
disability rating and an effective date of September 9, 2003.  
In Dingess, the Court held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  But in the Dunlap decision, also cited above, 
the Court clarified this is only true if the grant of service 
connection and assignment of the initial disability rating 
and effective date occurred prior to the VCAA's enactment - 
meaning before November 9, 2000.  If, on the other hand, 
as here, this did not occur until after the enactment of the 
VCAA, the veteran is entitled to pre-initial decision notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of whether 
this is prejudicial error.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error by VA in providing the 
VCAA notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); Simmons v. Nicholson, 487 
F.3d 892 (2007).

Here, although the RO admittedly did not send the veteran 
notice concerning the downstream disability rating and 
effective date elements of his claim before 
initially adjudicating it in October 2003, the RO apprised 
him of the downstream disability rating element in the May 
2004 statement of the case (SOC).  And in the November 2004 
supplemental SOC (SSOC), the RO again informed him of the 
specific criteria he needed to meet in order to obtain a 
higher, i.e., initial compensable disability rating for his 
hemorrhoids and readjudicated his claim.   See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).  He did not identify and/or submit any 
additional evidence in response to either the SOC or SSOC to 
warrant again readjudicating his claim and providing another 
SSOC.  See 38 C.F.R. § 19.31.  See also Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  Moreover, since 
the Board is denying his claim for a higher initial rating 
for his hemorrhoids, the downstream effective date element of 
his claim is moot.  So not receiving notice concerning this 
downstream element is nonprejudicial and, therefore, merely 
harmless error.  See Sanders, 487 F.3d 881; Simmons, 487 F.3d 
892.  



For these reasons, the VCAA's provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the VCAA notice is not shown to have any effect on 
the case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claim on 
the merits at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The RO granted the veteran's claim for service connection for 
hemorrhoids in October 2003 and assigned an initial 
noncompensable (i.e., 0 percent) disability rating.  The RO 
confirmed this rating in February 2004.  He believes his 
hemorrhoids are severe enough to warrant an initial 
compensable rating.  See again Fenderson, 12 Vet. App. at 
125-26.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's hemorrhoids are evaluated under DC 7336.  See 
38 C.F.R. § 4.114.  Under DC 7336, hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures, warrant a 20 percent rating.  Hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
rating.  Hemorrhoids that are mild or moderate warrant a 0 
percent (i.e., noncompensable) rating.

The relevant medical evidence of record consists of treatment 
records dated in 2002 and 2003 from the veteran's private 
physician, C. Pickett, M.D.; a statement from Dr. Pickett 
dated in January 2004; and the report of a November 2004 
VA compensation examination.



In private treatment records dated in January and February 
2002, the veteran complained of bloody stool.  Rectal 
examinations revealed normal rectal tone, and anoscopies 
revealed internal hemorrhoids.  The private treatment records 
show he was prescribed suppository medication in January 
2002, February 2002, and January 2003.

In January 2004, the veteran's private physician, Dr. 
Pickett, submitted a statement in support of the veteran's 
claim.  He reported treating the veteran for rectal bleeding 
in November 2003.  An anoscopy revealed internal hemorrhoids.

In November 2004, the veteran had a VA compensation 
examination.  He complained of having problems with 
hemorrhoids since his early forties.  He also complained of 
frequent bowel movements and mild bleeding approximately once 
a month, as well as infrequent burning and itching.  He 
reported no history of thrombose external hemorrhoids, 
fissures, or fistulas.  He denied difficulty controlling the 
anal sphincter or fecal incontinence.  On physical 
examination his anus appeared normal with no hemorrhoids or 
hemorrhoidal tags.  In terms of diagnosis, the VA examiner 
stated the veteran complained of episodic bleeding, but that 
physical examination revealed no evidence of hemorrhoids or 
hemorrhoidal tags.

After carefully considering the record, the Board finds that 
the veteran's hemorrhoids are mild to at most moderate and do 
not meet any of the criteria for an initial compensable 
disability rating.  He experiences occasional bleeding, but 
not the persistent bleeding, with secondary anemia, or with 
fissures, required for higher 20 percent disability rating.  
Moreover, while his hemorrhoids appear to recur regularly, 
there is no evidence they are large or thrombotic with 
excessive redundant tissue as required for a higher 10 
percent disability rating.  Indeed, as the most recent VA 
examiner indicated in November 2004, physical examination 
revealed no evidence of hemorrhoids or hemorrhoidal tags.  So 
based on these objective clinical findings, the Board 
concludes an initial compensable disability rating is not 
warranted for this condition.

The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  There has been no showing by 
the veteran that his hemorrhoids have resulted in marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular rating - albeit 
noncompensable.  See 38 C.F.R. § 4.1.  Nor has there been a 
showing that his condition has necessitated frequent periods 
of hospitalization; rather, all evaluation and treatment he 
has received has been on an outpatient basis, not as an 
inpatient.  So there are no legitimate grounds for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons and bases, the veteran's claim for an 
initial compensable rating for his hemorrhoids must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning there is no reasonable doubt to resolve in his 
favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an initial compensable rating for hemorrhoids 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


